DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marelli et al. [US2009/0277579, of record, previously cited “Marelli”] in view of either one of Bowman [GB2425337, newly cited] or Thompson [US2559806, newly cited], and optionally Reich [US4090899, of record, previously cited]. 
Marelli discloses a system for coupling pipes comprising: a first pipe (first polymer composite component); a second pipe (a second component); wherein the first pipe and the second pipe are made from a reinforced thermosetting resin (paragraphs 0002, 0008, 0027-29); wherein a thermoplastic material is disposed between the components to be joined (paragraphs 0014, 0018, 0027, 0031, 0033, 0035). Marelli discloses the system may include ferromagnetic particles or electrically conductive materials, which one of ordinary skill would appreciate are capable of being induction heated (paragraph 0036), and Marelli discloses the system is capable of heating the thermoplastic material to melt the material such that, when the heat is removed, the hardened thermoplastic material seals components together (paragraph 0014-16, 0035, 0069, 0071). 
Marelli discloses the shape of the joint and the components can take many forms (paragraph 0028-29), and suggests the use of tapered mating surfaces (paragraph 0032). Marelli does not disclose a system where first and second parts each have tapered spigot ends, and wherein a one-piece coupler internally receives the tapered spigot ends of the first and second parts.
	Bowman discloses system of coupling pipes. Bowman discloses several embodiments and configurations, one configuration uses joining surfaces that are parallel to the longitudinal axis of the pipelines (Figure 3), as well as a system that uses tapered pipes (2) and a corresponding tapered coupler (40) (Figure 2; page 17, line 21-page 18, line 14). Bowman discloses several known types of connections including in-line couplers (page 13, line 29-page 14, line 5), and suggests one of ordinary skill would be capable of selecting the types of connections made by the coupling (page 19, lines 18-24). Bowman discloses it is known to heat by electric resistance heating as well as induction heating to couple pipes (page 3, lines 20-34, page 10, line 29-page 11, line 15). 
	Thompson discloses method of coupling pipes. Thompson discloses known alternative arrangements and configurations for pipe coupling and connection, including joints that are cylindrical or conical, threaded (Figure 4) or non-threaded (Figure 2) (column 1, lines 1-27). Thompson shows a one-piece coupler (7) connecting first and second tapered ended pipes (1, 2) (Figure 1). Thompson discloses known alternative types of configurations including a coupling between pipes (Figure 1), pipe to pipe connections (Figures 9-10), pipe to flange connections (Figure 12), pipe to cap (Figure 14). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system to include two pipes connected to a one-piece coupler wherein the mating surfaces between the pipes and the coupler are tapered as taught by either one of Bowman or Thompson in order to improve the ease of aligning and inserting the pipes into the coupler, and as Bowman and Thompson discloses the one-piece coupling between pipes is a known alternative to the types of components connected in Marelli. 
Reich is optionally cited, not to modify the system of Marelli, but to provide evidence that one of ordinary skill in the art would appreciate the system of Marelli is capable of being induction heated as Reich discloses embedded particles and conductive materials are inductively heated to join together components (column 5, lines 39-51; column 8, lines 26-42). 
With respect to claim 2, Marelli discloses at least one of the first pipe, the second pipe, and the coupler is coated with a thermoplastic tie layer (paragraphs 0010, 0031). 
With respect to claim 3, Marelli discloses all of the first pipe, the second pipe, and the coupler are coated with a thermoplastic tie layer (paragraphs 0010, 0031).
With respect to claim 4, Marelli discloses the joint area includes both thermoplastic and a susceptor (ferromagnetic particles or electrically conductive material (paragraphs 0036-37). 
With respect to claims 5-7, Marelli discloses both a thermoplastic coating and a susceptor material, and the thermoplastic will be heated to melt and form an adhesive bond with the materials being bonded (paragraph 0035-36). It is within the ability of one of ordinary skill to select the order and arrangement of layers to ensure the thermoplastic coating is heated enough to melt and form a bond with the materials being bonded.  Selecting placing the thermoplastic on top of the susceptor, placing the susceptor on top of the thermoplastic  or embedding the susceptor in the thermoplastic would be within the ability of one of ordinary skill given the disclosure of Marelli.  Additionally, Reich is optionally cited to provide evidence of a susceptor embedded in a thermoplastic so that some of the susceptor is on top of the thermoplastic, and some of the thermoplastic is on top of the susceptor (Figure 1-2). 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marelli in view of Phoenix, and Reich. 
Marelli discloses a method of coupling a first component and a second component wherein the first component  (first polymer composite component) and the second component  (a second component ) are made from a reinforced thermosetting resin (paragraphs 0002, 0008, 0027-29) the method comprising: disposing a thermoplastic material between the components to be joined (paragraphs 0014, 0018, 0027, 0031, 0033, 0035); inserting one of the components to be joined into one of the other components to be joined (Figures 1-2); applying heat to melt the thermoplastic material such that, when the heat is removed, the hardened thermoplastic material seals the components together (paragraph 0014-16, 0035, 0069, 0071). 
Marelli discloses the shape of the joint and the components can take many forms (paragraph 0028-29), and suggests the use of tapered mating surfaces (paragraph 0032). Marelli does not disclose a system where first and second components each have tapered spigot ends, and wherein a one-piece coupler with tapered ends internally receives the tapered spigot ends of the first and second pipes to connect the two pipes.
Bowman discloses system of coupling pipes. Bowman discloses several embodiments and configurations, one configuration uses joining surfaces that are parallel to the longitudinal axis of the pipelines (Figure 3), as well as a system that uses tapered pipes (2) and a corresponding tapered coupler (40) (Figure 2; page 17, line 21-page 18, line 14). Bowman discloses several known types of connections including in-line couplers (page 13, line 29-page 14, line 5), and suggests one of ordinary skill would be capable of selecting the types of connections made by the coupling (page 19, lines 18-24). Bowman discloses it is known to heat by electric resistance heating as well as induction heating to couple pipes (page 3, lines 20-34, page 10, line 29-page 11, line 15). 
	Thompson discloses method of coupling pipes. Thompson discloses known alternative arrangements and configurations for pipe coupling and connection, including joints that are cylindrical or conical, threaded (Figure 4) or non-threaded (Figure 2) (column 1, lines 1-27). Thompson shows a one-piece coupler (7) connecting first and second tapered ended pipes (1, 2) (Figure 1). Thompson discloses known alternative types of configurations including a coupling between pipes (Figure 1), pipe to pipe connections (Figures 9-10), pipe to flange connections (Figure 12), pipe to cap (Figure 14). 
Marelli discloses heating the components to be joined and but does not explicitly disclose induction heating. 
Reich discloses a method of joining two pipes (11 and 12) via a coupler (14) (Figure 1-2; column 2, lines 35-62).  Reich discloses several known heating techniques including resistance heating and inductive heating are suitable for joining the components (column 5, lines 39-51). Reich discloses induction heating wherein embedded particles and conductive materials are inductively heated to join together components (column 5, lines 39-51; column 8, lines 26-42).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method to include two pipes connected to a one-piece coupler wherein the mating surfaces between the pipes and the coupler are tapered as taught by either one of Bowman or Thompson in order to improve the ease of aligning and inserting the pipes into the coupler, and as Bowman and Thompson discloses the one-piece coupling between pipes is a known alternative to the types of components connected in Marelli; and to modify the method of Marelli by heating using induction heating as taught by Reich in order to rapidly and selectively heat the thermoplastic material and ensure efficient heating without overheating the composite pipe materials. 
With respect to claim 16, Marelli discloses at least one of the first pipe, the second pipe, and the coupler is coated with a thermoplastic tie layer (paragraphs 0010, 0031).
With respect to claim 17, Marelli discloses all of the first pipe, the second pipe, and the coupler are coated with a thermoplastic tie layer (paragraphs 0010, 0031).
With respect to claim 18, Marelli discloses a method of coupling a first component and a second component wherein the first component  (first polymer composite component) and the second component  (a second component ) are made from a reinforced thermosetting resin (paragraphs 0002, 0008, 0027-29) the method comprising: disposing a thermoplastic material between the components to be joined (paragraphs 0014, 0018, 0027, 0031, 0033, 0035); inserting one of the components to be joined into one of the other components to be joined (Figures 1-2); applying heat to melt the thermoplastic material such that, when the heat is removed, the hardened thermoplastic material seals the components together (paragraph 0014-16, 0035, 0069, 0071). 
Response to Arguments
Applicant’s arguments, filed 7/29/2022, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive in view of the cancellation of claims 8-14 and 18-20.  The rejection under 35 USC 112 has been withdrawn. 
Applicant’s arguments, filed 7/29/2022, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of either one of newly cited Bowman or Thompson.
Applicant argues the previously cited prior art does not disclose a one-piece coupler. Bowman discloses a one-piece coupler with tapered joining surfaces (Figure 2) as an alternative to joining surface that are parallel to the longitudinal axis of the pipe (Figure 3) as is disclosed by Marelli.  Thompson discloses a one piece coupler with tapered joining surfaces (Figure 1) as an alternative to a joint between a pipe and a flange (Figure 12) similar to the type of connection disclosed in Marelli.  Both Bowman and Thompson discloses a coupler that internally receives tapered spigot ends of pipes.  Either one of Bowman or Thompson satisfies the requirement of a one-piece coupler as required by the amended claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 5, 2022